Judgment, Supreme Court, Bronx County, entered March 29, 1978, unanimously affirmed, without costs or disbursements. This determination is not binding on the child referred to as the fourth child, born in 1970, who was unrepresented. The failure to provide in a divorce decree for the support of a child does not bar proceedings against persons properly liable for the child’s support. (Cf. Horne v Horne, 22 NY2d 219, 223; Family Ct Act, § 461, subd [a].) Concur&emdash;Kupferman, J. P., Sandler, Sullivan, Lane and Lupiano, JJ.